Citation Nr: 0015041	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  97-06 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for depressive disorder 
as secondary to service-connected disabilities.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1980 to June 
1988.

The current appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO, among other actions, (1) 
granted entitlement to service connection for right ear 
hearing loss and reclassified the service-connected 
disability of left ear hearing loss as bilateral hearing loss 
and assigned a noncompensable evaluation, effective November 
2, 1995; (2) granted entitlement to service connection for 
nerve impingement of the left upper leg and assigned a 
noncompensable evaluation, effective November 2, 1995; (3) 
denied entitlement to service connection for depression; and 
(3) denied entitlement to service connection for right ankle 
disorder as secondary to the service-connected fracture of 
the left ankle.

In October 1997, the RO affirmed the denial of compensable 
evaluations for bilateral hearing loss and nerve impingement 
of the left upper leg.

In February 1999, the RO granted entitlement to service 
connection for lateral instability of the right ankle and 
assigned a noncompensable evaluation, effective November 2, 
1995.  The veteran filed a notice of disagreement as to the 
assignment of the noncompensable evaluation.  In December 
1999, the RO granted a 10 percent disability evaluation for 
the service-connected lateral instability of the right ankle, 
effective November 2, 1995.  That same month, a statement of 
the case was issued.  However, there is no substantive appeal 
of record, and the RO has not certified this issue for 
appeal.  Thus, this issue is not considered part of the 
current appellate review.

Also in February 1999, the RO granted a 10 percent disability 
evaluation for nerve impingement of the left upper leg, 
effective November 2, 1995.  In a March 1999 VA Form 9, 
Appeal to the Board of Veterans' Appeals (Board), the veteran 
withdrew this claim, stating that he considered the issued 
resolved.  Thus, this claim is no longer on appeal.


The Board notes that in a March 1997 VA Form 9, the veteran 
stated he wanted to withdraw the issue of entitlement to 
service connection for depression "pending the availability 
of additional evidence at a future time."  In that same 
document, the veteran continued to assert that he had 
suffered from depression since service.  

The RO scheduled the veteran to undergo a VA psychiatric 
evaluation in January 1998, and addressed the issue of 
entitlement to service connection for depression, on a direct 
basis and a secondary basis, in a February 1999 supplemental 
statement of the case.  In his March 1999 appeal statement 
the veteran made his clear it is his intent to pursue the 
issue of service connection for depression as secondary to 
his service-connected disabilities.  The RO has certified 
this issue for appeal.  Thus, the Board finds that 
consideration of this claim in this decision is appropriate.  


FINDINGS OF FACT

1.  Depressive disorder is causally related to the veteran's 
service-connected disabilities.

2.  Bilateral hearing loss is currently manifested by an 
average pure tone threshold of 40 decibels in the right ear 
and of 45 decibels in the left ear.  Discrimination ability 
is 90 percent in the right ear and 86 percent in the left 
ear.


CONCLUSIONS OF LAW

1.  Depressive disorder is proximately due to or the result 
of the veteran's service-connected disabilities.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.7, 
4.85, 4.87, VII, Diagnostic Code 6100 (effective prior to 
June 10, 1999); 38 C.F.R. § 4.85, 4.86(a), 4.87, Tables VI, 
VIa, VII, Diagnostic Code 6100; 64 Fed. Reg. 25202-25210 (May 
11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are silent for findings or a 
diagnosis of a psychiatric disorder.  At separation, 
psychiatric evaluation was normal.  Audiological evaluation 
in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
20
5
40
LEFT
10
25
20
20
70

The examiner noted the veteran had history of high frequency 
hearing loss on hearing conservation program.

In August 1988, a VA audiological evaluation in revealed pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
15
10
30
LEFT

20
20
20
70

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.

In the November 1988 rating decision, which granted service 
connection for left ear hearing loss, the RO noted that there 
was borderline hearing loss in the right ear at separation 
examination, but that currently, hearing in the right ear was 
normal for VA purposes.  See 38 C.F.R. § 3.385 (1999).  Thus, 
service connection for left ear hearing loss was granted, 
effective June 15, 1988.

A September 1995 private medical record shows the examiner 
noted the veteran had suicidal ideations and had been 
irritable.  The veteran reported few friends and feeling 
isolated.  The diagnosis entered was depressive neurosis.  

A March 1996 VA psychiatric evaluation reveals the veteran 
denied any major problems in service.  He reported feeling 
depressed while he was out at sea and having felt up and down 
at that time.  He denied being suicidal at that time.  The 
veteran stated he had been the most depressed while he was 
stationed in Washington.  He admitted that alcohol and drugs 
had become a problem for him at that time, but noted he had 
been clean and sober for the last seven years.  The veteran 
stated his mood had been down for the last several years.  He 
described having intermittent suicidal ideation, but denied 
feeling suicidal at the time of the evaluation.

The examiner stated the veteran's descriptions of depression 
in service were vague and noted that the veteran did not 
describe significant accompanying vegetative symptoms.  As to 
the depression he felt in Washington, the examiner stated 
that due to the abuse of drugs and alcohol, this could have 
led to a drug-induced mood disorder.  He added that the 
veteran's mood had improved dramatically and that he believed 
the veteran did not have an affective disorder at the time.

The diagnosis entered was history of major depression, which 
was stated to be currently in remission.  

A March 1996 VA audiological evaluation reveals pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

40
30
30
60
LEFT

40
25
35
70

Speech audiometry revealed speech recognition ability of 86 
percent in the right ear and of 90 percent in the left ear.

The examiner stated the veteran exhibited mild or marginal 
hearing loss in the right ear through all test frequencies 
except for a moderate loss at 4000 Hz and mild or marginal 
hearing loss in the left ear through all test frequencies 
except for severe loss at 4000 Hz.  The examiner added that 
the veteran had good word recognition in both ears.

A January 1998 VA psychiatric evaluation shows the veteran 
reported a history of drug and alcohol abuse, but he stated 
he had been drug and alcohol free since 1992.  The veteran 
stated he had significant back pain and suffered chronic left 
ankle pain.  The examiner noted the disabilities for which 
the veteran was service connected and the assigned 
evaluations and the conditions for which the veteran was not 
service connected.

The veteran reported his history from his childhood and how 
he was severely physically and verbally abused by his step 
father when he was a child.  He admitted to having suicidal 
ideation as recently as December 1997.  He denied homicidal 
or psychotic ideations at that time.

The examiner stated that the veteran symptoms appeared to 
meet the DSM-IV criteria for depressive disorder, not 
otherwise specified and made the following conclusion, in 
part:

This examiner estimates that 
approximately 70% of the veteran's 
depression stems from his childhood 
history of abuse and neglect.  The 
remaining 30% of the veteran's depression 
appears to be secondary to his physical 
disabilities[,] which limit the veteran's 
activity levels and also cause[] him to 
suffer from significant pain and 
discomfort.

A January 1998 VA audiological evaluation reveals pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

45
30
30
55
LEFT

45
25
35
75

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 86 percent in the left ear.

The examiner stated the veteran exhibited normal hearing or 
marginal hearing loss through 3000 Hz in both ears with 
moderate sensorineural hearing loss in the right ear and 
severe sensorineural hearing loss in the left ear at 4000 Hz.

Service connection has been granted for residuals of a 
fracture of the left ankle, rated as 20 percent disabling; 
nerve impingement of the left upper leg, tinnitus, and 
hypertension, all rated as 10 percent disabling; degenerative 
joint disease of the right ankle with synovitis, bilateral 
hearing loss, residuals of excision for hyperkeratosis of the 
mouth, and sebaceous cyst of the right upper leg, 
postoperative, all rated as noncompensable.  The combined 
schedular evaluation is 40 percent.  The veteran has been 
reported to suffer for nonservice-connected disorders 
reported as left shoulder, left knee, and low back disorders, 
right knee chondromalacia, residuals of chemical exposure, 
and temporomandibular joint syndrome.


Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for secondary service connection 
requires evidence of a current disability as provided by a 
medical diagnosis, a service-connected disease or injury, and 
competent evidence providing a nexus between the two.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if an appellant fails to submit a 
well-grounded claim, VA is under no duty to assist the 
claimant in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 
C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Service Connection Analysis

Initially, the Board notes that the veteran has predicated 
his claim of entitlement to service connection for a 
depressive disorder on a secondary basis, not on a direct 
service incurrence basis.  He has been diagnosed with a 
depressive disorder, he has been service-connected for the 
numerous disabilities reported earlier, and competent medical 
authority has linked his depressive disorder to his medical 
disorders.  As such, his claim of entitlement to service 
connection for a depressive disorder on a secondary basis is 
well grounded.  See Wallin, Epps, Reiber, supra.

After careful review of the record, the Board finds that the 
evidence supports a grant of entitlement to service 
connection for depressive disorder as secondary to the 
veteran's service-connected disabilities.

In January 1998 the VA psychiatrist stated he felt that 
30 percent of the veteran's depressive disorder was secondary 
to his physical disabilities.  In the evaluation report, the 
examiner noted both the veteran's service-connected 
disabilities and the nonservice-connected disabilities.  In 
his determination that 30 percent of the veteran's depressive 
disorder was secondary to his physical disabilities, he did 
not distinguish between the service-connected disabilities 
and the nonservice-connected disabilities, and did not 
exclude the service-connected disabilities from the purview 
of his statement.  The examiner was well aware of the 
service-connected disabilities and the left ankle disability 
specifically was identified as a source of pain and 
impairment.  The Board is not competent to reach a different 
conclusion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Accordingly, the Board finds that the record 
supports a grant of entitlement to service connection for 
depressive disorder as secondary to service-connected 
disabilities.

Increased Evaluation Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

As to the claim for a compensable evaluation for bilateral 
hearing loss, the veteran is technically not seeking an 
increased rating, since his appeal arises from the original 
assignment of a disability evaluation.  In a claim for a 
greater original evaluation after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found; a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999); 38 C.F.R. § 4.2.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of a service-connected 
disability, it is essential to trace the medical-industrial 
history of the disabled person from the original injury, 
considering the nature of the injury and the attendant 
circumstances, and the requirements for, and the effect of, 
treatment over past periods, and the course of the recovery 
to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The Board must note that the regulation which addresses 
evaluations for impairment of auditory acuity, changed 
effective June 10, 1999.  

When a regulation changes after a claim has been filed but 
before the appeal process has been completed (which would 
apply here), the version more favorable to the claimant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 
38 U.S.C.A. § 5110.  However, here, the changes made were not 
substantive in regard to the facts in this case, and thus 
neither is more favorable to the veteran's claim.

Under previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective prior to June 
10, 1999).  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 44117-44122 
November 18, 1987, and correction 52 Fed. Reg. 40439 December 
7, 1987.  

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made the 
use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 10, 
1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established 
by a state-licensed audiologist including a controlled speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective after 
June 10, 1999).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  The horizontal row represents 
the ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 
38 C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (1999).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(1999).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert, 1 
Vet. App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Increased Evaluation Analysis

Initially the Board finds that the veteran's claim for 
entitlement to an initial compensable evaluation for 
bilateral hearing loss is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected bilateral hearing loss (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for an initial compensable evaluation 
is well grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent, and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the veteran has been given the opportunity to submit 
additional evidence, and he has been afforded the benefit of 
contemporaneous, comprehensive VA examinations.

The Board is unaware of any additional evidence, VA or non-
VA, which has not already been requested and/or obtained in 
connection with the current appeal.  Thus, the Board finds 
that consideration of the claimant's appeal is accordingly 
proper at this time.

The results of the both the March 1996 and January 1998 
audiological evaluations have produced the same results-with 
both ears being assigned a numeric value of II.  Such results 
establish no more than a noncompensable evaluation for 
bilateral hearing loss.

The Board notes that in a March 1996 VA ear examination, the 
examiner stated, "Audiometry shows hearing loss beginning at 
1 [Mega Hertz (MGH)] in both ears with a maximum loss of 60 
decibels at 4 MGH in the right and 70 decibels at the same 
frequency in the left ear with discrimination of 80 percent 
on the left side and 68 percent on the right."

The March 1996 VA audiological evaluation showed the speech 
discrimination to be 86 percent in the right ear and 
90 percent in the left ear.  There is a hand-written 
audiological evaluation, dated March 1996, which shows the 
percentages of 80 percent and 68 percent reported in the 
March 1996 ear examination.  However, the Board finds that 
such percentages were not the final speech recognition 
determination percentages, as the March 1996 audiological 
evaluation clearly reports the speech discriminations of 
86 percent in the right ear and 90 percent in the left ear.  
Regardless of these individual findings, the preponderance of 
the evidence is against a compensable evaluation for 
bilateral hearing loss with application of either the 
previous or amended criteria for rating hearing loss.



Although the veteran has asserted that his bilateral hearing 
loss is worse than the initial assignment of a noncompensable 
evaluation, the Board finds that the preponderance of the 
evidence is against the veteran's claim that a compensable 
evaluation is warranted.  As stated above, the results of the 
March 1996 and January 1998 audiological evaluations do not 
warrant an evaluation in excess of 0 percent.  Therefore, an 
evaluation in excess of 0 percent for bilateral hearing loss 
is not warranted.  38 U.S.C.A. § 5107, Lendenmann, 3 Vet. 
App. at 349.

The Board notes that the veteran's current bilateral hearing 
loss disability was not evaluated by the RO under the 
schedule as amended nor have the veteran and his 
representative been notified of these modifications in a 
supplemental statement of the case.  It has been held that 
the Board may consider regulations not considered by the 
agency of original jurisdiction if the claimant will not be 
prejudiced by the Board's action in applying those 
regulations in the first instance.  Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The majority of the changes to the hearing impairment 
criteria appear to be non-substantive (the frequencies used 
for the evaluation of hearing loss, the percentage of speech 
discrimination used for evaluation of hearing loss, and the 
tables used to determine the level of hearing impairment and 
the disability evaluation of each level of hearing impairment 
have not been changed), except for the revision of 38 C.F.R. 
§ 4.86 (exceptional patterns of hearing impairment). See 65 
Fed. Reg. 25202 (1999).

The Board finds, therefore, that this decision is not 
prejudicial to the veteran because the majority of the 
changes in the regulation are non-substantive and because 
those that are have no effect on the outcome of the veteran's 
claim.  See Bernard, supra; see also Edenfield v. Brown, 1 
Vet. App. 49, 56 (1990).


As the Board noted earlier, this case involves the RO's 
initial assignment of a noncompensable evaluation for 
bilateral hearing loss.  In view of the denial of entitlement 
to an initial compensable evaluation, the Board finds no 
basis for assignment of separate ratings for separate periods 
of time known as "staged" ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral hearing loss.  
Gilbert, 1 Vet. App. at 53.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulation.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the instant case, the RO provided the criteria for 
assignment of extraschedular evaluation, but did not address 
them specifically with respect to the claim for an initial 
compensable evaluation for bilateral hearing loss.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's bilateral hearing loss has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
bilateral hearing loss.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.

Thus, referral of the case to the Director or the Under 
Secretary for the assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 
9 Vet. App. 337; Floyd, 9 Vet. App. 88; Shipwash, 8 Vet. 
App. at 227.  


ORDER

Entitlement to service connection for depressive disorder as 
secondary to the service-connected disabilities is granted.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

